Ogden, J.
The defendant in the court below was convicted entirely upon the testimony of Sheridan Williams, who was jointly indicted with the appellant, and whose testimony shows most clearly that if the appellant committed the crime as charged, then’ he, the witness, was an accomplice with him. Under our statute" no person can be convicted of a crime upon the uncorroborated testimony of an accomplice. ■ The conviction was therefore in violation of the statute, and a new trial should have been granted.
For this error the judgment is reversed and the cause remanded.
Reversed and remanded.